                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                         March 10, 2020
 Case No.    5:19-cv-01642-SVW-SP                                            Date
 Title       Odila Penaloza et al v. City of Rialto et al




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                  Paul M. Cruz                                                 N/A
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                        N/A                                                        N/A
 Proceedings:            IN CHAMBERS ORDER REMANDING STATE LAW CLAIMS SUA
                         SPONTE

        The Court previously bifurcated Plaintiffs’ federal and state law claims but declined to remand
the state law claims because the trial had not yet commenced. A jury trial was held over two days from
March 4–5, 2020. The jury was charged and began deliberations on Wednesday March 5, 2020 and
resumed deliberations on Thursday March 6, 2020. After several hours of deliberation, the jury could
not reach a unanimous verdict, and a hung jury was declared on Thursday March 6, 2020. Retrial is set
to begin Tuesday March 17, 2020.

        “While 28 U.S.C. § 1367 grants federal courts supplemental jurisdiction, the United States
Supreme Court has held that district courts may decline to exercise jurisdiction over supplemental state
law claims in the interest of judicial economy, convenience, fairness and comity.” Smith v. Lenches, 263
F.3d 972, 977 (9th Cir. 2001) (citing City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 118
(1997). Having fully considered the evidence to be presented at trial, the Court finds it is in the interest
of judicial comity, clarity, and fairness to remand the state law claims to the state court. See Schutza v.
Cuddeback, 262 F. Supp. 3d 1025, 1030 (S.D. Cal. 2017). The Court declines supplemental jurisdiction
over the state law claims under 28 U.S.C. § 1376 because “there are other compelling reasons for
declining jurisdiction.”

       The federal trial is exclusively concerned with Defendants’ use of allegedly excessive force
under the Fourth Amendment, but the state court can consider Plaintiffs’ “ Second Claim for Relief for




                                                                                                  :
                                                            Initials of Preparer               PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                     March 10, 2020
 Case No.       5:19-cv-01642-SVW-SP                                                        Date
 Title          Odila Penaloza et al v. City of Rialto et al


Assault and Battery and the Third Claim for Relief for Negligence.”1 See Dkt. 67.Although the Court
acknowledges “that federal courts have a strict duty to exercise the jurisdiction that is conferred upon
them by Congress,” the “duty is not, however, absolute.” Quackenbush v. Allstate Ins. Co., 517 U.S.
706, 716 (1996). The Ninth Circuit has “often held that it is within a district court's discretion either to
retain jurisdiction to adjudicate the pendent state claims or to remand them to state court.” Lee v. City of
Beaumont, 12 F.3d 933, 937 (9th Cir. 1993) (internal quotation marks omitted), overruled on other
grounds by California Dep't of Water Res. v. Powerex Corp., 533 F.3d 1087 (9th Cir. 2008). When it
serves the interest of a fair and efficient administration of justice, “it is generally preferable for a district
court to remand remaining pendent claims to state court.” Id. at 937. Here, there is a substantial judicial
interest in remanding the claims, as the separate juries will be able to independently consider the distinct
legal theories which underly each of the causes of action. This will avoid prejudice to either party and
allow for both parties to receive a prompt and efficient adjudication on the entirety of the complaint.

        Although there will be some overlap of the evidence presented in this Court and the state court,
the legal issues are distinct. The sole determination in the federal trial will be whether the officers used
excessive force under the Fourth Amendment, whereas the state court can properly analyze whether the
officers were negligent in their use of force or otherwise culpable under California law. Because the
federal trial will only determine if excessive force was used under the Fourth Amendment, the state
court will not be prejudiced in its determination of whether the officers committed an assault or battery,
or were negligent in their use of force. Accordingly, there is no risk of inconsistent verdicts between this
Court and the state proceeding.

        Accordingly, Plaintiffs’ state law claims, previously bifurcated, are hereby REMANDED to the
state court.

IT IS SO ORDERED.




1
  Although Plaintiffs’ raised a Fourteenth Amendment claim in their pretrial brief, it was not properly pleaded in the First
Amended Complaint. Further, as the Court described on the record after the close of evidence at the first trial, there is
insufficient evidence to support a Fourteenth Amendment claim in this case.




                                                                                                                  :
                                                                        Initials of Preparer                  PMC

                                                  CIVIL MINUTES - GENERAL                                              Page 2 of 2
